Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the distribution nozzles" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is rejected for its dependency on claim 4.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 is a method claim that references claim 1. It cannot be determined whether Applicant wishes to make claim 8 an entirely stand alone, independent method claim or whether Applicant intends to have claim 8 that depends from claim 1. If it is the latter the claim is improper since claim 1 is a product claim and only product claim 1 can depend from it. Claims 9-14 are rejected for their dependency on claim 8.



35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French Patent Publication (2,957,873) to Calluiere (cited by Applicant) (English translation copy provided).
Regarding independent claim 1, Calluiere discloses a direct current electric motor (8) rotating in a single direction and capable of moving at least one wiper arm unit (6, 7) formed by a drive arm (actuating arm) and a wiper blade (16b) by a linkage (See FIGS. 6A-6B) (See page 5 lines 167-178 of translation), 
said wiper arm unit (6, 7) being moved according to an angular to-and-fro movement between a rest position (See FIG 6A flat position) and an end position (angled position in FIG. 6B) opposite the rest position (flat position) in relation to an angular sector (See phatomed lines) of the glazed surface (2); 
a device (11) for dispensing an active liquid onto the glazed surface (2), the active liquid  being a de-icing liquid or an inset-removing liquid (See page 6 lines 200-215); and
a control means (4) configured to control, the operation of the motor (8) in order to stop the wiper arm unit (6, 7) for a non-zero duration and to control the dispensing of the active liquid by the dispensing device (11) (See page 6 lines 225-245 of translation).

Regarding claim 3, Calluire discloses that the dispensing device (11) includes at least one set of dispensing nozzles (See page 8 lines 350-365) arranged on the wiper blade and/or on the drive arm (6, 7).
Regarding claim 5, Calluiere discloses that the control means (4) control the motor (8) via a succession of orders to start and stop the latter (See page 5 lines 160-180).
Regarding claim 6, Calluiere discloses that the control means (4) is configured to control the dispensing of active liquid and the motor (8) with a non-zero time shift between them.


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication (2007/0234500) to Holmes is cited for a wiper that dispenses liquid on a side mirror. Holmes disclosure primarily deals to the structure of the mirror assembly as opposed to the wiper used to clean the mirror. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723